Opinion by
Judge Rogers,
Paul Grieser and Anne Grieser, his wife, the parents of Paul T. Grieser, a minor, in their own right and in their representative capacity, have sued the Commonwealth of Pennsylvania, Department of Transportation, and the Borough of Plum, Allegheny County, seeking damages in trespass for injuries to their son in a motorcycle accident allegedly caused by a pothole in the public road. The suit was filed in the Court of Common Pleas of Allegheny County and has been transferred here because the Commonwealth, Department of Transportation, is a defendant. The Commonwealth, Department of Transportation, has filed a preliminary objection in the nature of a demurrer based on the sovereign immunity granted the Commonwealth by Article I, Section 11 of the Pennsylvania Constitution. The preliminary objection must be sustained. Reinert v. Pennsylvania Department of Transportation, 26 Pa. Commonwealth Ct. 283, 363 A.2d 1337 (1976); ToTcar v. Commonwealth of Pennsylvania, Department of Transportation, 29 Pa. Commonwealth Ct. 383, 371 A.2d 537 (1977).
The Borough of Plum also filed preliminary objections in the court below. We are advised that the matter of those objections has been resolved and that our action in this respect is not required.
We therefore enter the following
Order
And Now, this 8th day of June, 1977, it is ordered that the preliminary objection of the Commonwealth of Pennsylvania, Department of Transportation, in *438the nature of a demurrer be and it is hereby sustained and the plaintiffs’ complaint as it relates to the Commonwealth of Pennsylvania, Department of Transportation, be and it is hereby dismissed; the record is transferred to the Court of Common Pleas of Allegheny County for further proceedings with respect to the plaintiffs’ suit against the defendant, Borough of Plum.